DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Amendment/Comment
 	This Office Action is in response to the Applicant’s Amendment filed on 01/04/2021.  In virtue of the amendment:
Claims 2-11 are present in the instant application.
Claim 1 is canceled.
Claims 8-11 are currently amended.
The references cited in the Information Disclosure Statement (IDS) filed on 10/26/2021 have been considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, line 2, insert --.-- after “500 lm”.
In claim 11, line 2, insert --.-- after “500 lm”.

Examiner’s Statement of Reasons for Allowance
Claims 2-11 are allowed.
The reasons for the allowance of claims 2-11 have been indicated in previous Office Action mailed on 09/03/2020.


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844